 PROB 12C                                                                                Report Date: July 9, 2019
(6/16)

                                       United States District Court
                                                                                                         FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                      for the

                                        Eastern District of Washington
                                                                                                 Jul 09, 2019
                                                                                                    SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Joey Valentino Reyes                     Case Number: 0980 2:18CR00193-RMP-1
 Address of Offender:                                Quincy, Washington 98848
 Name of Sentencing Judicial Officer: The Honorable Alan B. Johnson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: February 24, 2010
 Original Offense:         Conspiracy to Possess with intent to distribute and to distribute methamphetamine, 21
                           U.S.C. § 841(b)(1)(A) and 846
                           Possession of a Firearm in Furtherance of a Drug Trafficking Offense, 18 U.S.C. §
                           924(c)(1)(A)(I)
 Original Sentence:        Prison - 211 months              Type of Supervision: Supervised Release
                           TSR - 60 months

 Revocation sentence:      Prison - 160 days
 April 23, 2019            TSR - 54 months 20 days
 Asst. U.S. Attorney:      Troy J. Clements                 Date Supervision Commenced: May 22, 2019
 Defense Attorney:         Molly Marie Winston              Date Supervision Expires: December 12, 2023


                                         PETITIONING THE COURT
To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 3: The defendant shall refrain from any unlawful use of a
                        controlled substance. The defendant shall submit to one drug test within 15 days of release
                        from imprisonment and at least two periodic drug tests thereafter, as directed by the
                        probation officer.

                        Supporting Evidence: Mr. Reyes is alleged to have used methamphetamine on or about June
                        10, 2019.

                        On May 31, 2019, supervised release conditions were reviewed and signed by Mr. Reyes
                        acknowledging his understanding of mandatory condition number 3, which prohibits him
                        from using a controlled substance.

                        On June 12, 2019, this officer met with Mr. Reyes in the community to complete a home
                        inspection and to collect a urine specimen for a drug screen. Mr. Reyes admitted to having
Prob12C
Re: Reyes, Joey Valentino
July 9, 2019
Page 2

                 used methamphetamine on or about June 10, 2019. Mr. Reyes signed the admission/denial
                 form admitting to using the substance as indicated.
          2      Standard Condition # 13: You must follow the instructions of the probation officer related
                 to the conditions of supervision.

                 Supporting Evidence: Mr. Reyes is alleged to have failed to follow the instructions of his
                 probation officer by failing to attend the Sobriety Treatment Education Program (STEP) for
                 observation on July 3, 2019.

                 On May 31, 2019, supervised release conditions were reviewed and signed by Mr. Reyes
                 acknowledging his understanding of standard condition number 13, which requires him to
                 follow instruction of his probation officer.

                 On June 19, 2019, this officer discussed enrolling in STEP with Mr. Reyes. Mr. Reyes
                 agreed to enroll in the Yakima STEP program. He was advised the next STEP session was
                 scheduled on July 3, 2019. Mr. Reyes agreed to attend an observation session then enroll in
                 the program.

                 On June 26, 2019, this officer spoke with Mr. Reyes in regards to attending the STEP session
                 on July 3, 2019, for observation. Mr. Reyes confirmed he would attend. On the morning of
                 July 3, 2019, Mr. Reyes called and inquired about the time of the STEP session. Probation
                 staff informed Mr. Reyes it was at 10:30 a.m. Mr. Reyes failed to attend the STEP session
                 as directed. This officer attempted to reach Mr. Reyes on his last reported telephone number.
                 The call went to an automated message which stated the voicemail system has not been set
                 up yet.
          3      Standard Condition # 5: You must live at a place approved by the probation officer. If you
                 plan to change where you live or anything about your living arrangements (such as the
                 people you live with), you must notify the probation officer at least 10 days before the
                 change. If notifying the probation officer in advance is not possible due to unanticipated
                 circumstances, you must notify the probation officer within 72 hours of becoming aware of
                 the change or expected change.

                 Supporting Evidence: Mr. Reyes is alleged to have failed to report a change of address to
                 his probation officer as of July 2, 2019.

                 On May 31, 2019, supervised release conditions were reviewed and signed by Mr. Reyes
                 acknowledging his understanding of standard condition number 5, which requires him to
                 report a change of address to his probation officer.

                 Mr. Reyes reported he would be residing with his grandmother at 13290 Road M.5 North
                 West, Quincy, Washington. On June 12, 2019, Mr. Reyes was directed to meet this officer
                 at his reported release address. Upon arrival, Mr. Reyes did not have access to the locked
                 gate at the entrance of the driveway. He was confronted in regards to him not living at this
                 location. Mr. Reyes then confessed and admitted he had not been residing with his
                 grandmother. Mr. Reyes then reported he would be living with his aunt located at 8524 State
                 Route 281 North in Quincy, Washington. On July 2, 2019, this officer conducted a home
                 visit to verify Mr. Reyes’ reported address. This officer met with a family member who
                 reported that Mr. Reyes does not reside at this address. Mr. Reyes has yet to report a valid
                 release address to his probation officer.
Prob12C
Re: Reyes, Joey Valentino
July 9, 2019
Page 3

          4           Special Condition # 2: You must undergo a substance abuse evaluation and, if indicated by
                      a licensed/certified treatment provider, enter into and successfully complete an approved
                      substance abuse treatment program, which could include inpatient treatment and aftercare
                      upon further ordered of the court. You must contribute to the cost of treatment according to
                      your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                      and treatment provider.

                      Supporting Evidence: Mr. Reyes is alleged to have failed to attend his drug and alcohol
                      treatment sessions at Social Treatment Opportunity Programs (STOP) on June 26 and July
                      3, 2019.

                      On May 31, 2019, supervised release conditions were reviewed and signed by Mr. Reyes
                      acknowledging his understanding of special condition number 2, which requires him to
                      attend recommended substance treatment.

                      On June 11, 2019, Mr. Reyes completed a drug and alcohol assessment at STOP. It was
                      recommended he participate in intensive outpatient treatment. Mr. Reyes enrolled in this
                      treatment program on June 25, 2019. On July 8, 2019, this officer spoke with Mr. Reyes’
                      drug and alcohol counselor who confirmed Mr. Reyes failed to attend treatment sessions on
                      June 26 and July 3, 2019.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear to
answer to the allegation(s) contained in this petition.
                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      July 9, 2019
                                                                             s/Jose Zepeda
                                                                             Jose Zepeda
                                                                             U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [X ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ ] Other
                                                                             Signature of Judicial Officer

                                                                                  7/9/2019
                                                                             Date
